Citation Nr: 1619046	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  11-09 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1985 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) following an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied reopening service connection for chronic low back disorder.  The Veteran filed a Notice of Disagreement (NOD) in April 2010, the RO issued a Statement of the Case (SOC) in January 2011, and the Veteran timely appealed the decision in March 2011. 

In August 2015, the Board reopened the previously-denied claim of entitlement to service connection for a lumbar spine disorder and remanded for additional development.  A supplemental SOC was issued in January 2016.  

The Veteran requested a hearing in his March 2011 VA Form 9.  However, by a statement in January 2015, he withdrew his hearing request.  His hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

The Board notes that a rating decision was issued in January 2016 concerning the Veteran's claims of entitlement to service connection for a psychiatric condition, left knee arthritis, tuberculosis, sarcoidosis, and asbestos exposure.  However, the Veteran has not perfected an appeal of any of those issues, and they are not before the Board at this time.  


FINDING OF FACT

The most probative evidence of record shows that the Veteran's lumbar spine disability was not manifested during, or as a result of, active military service.


CONCLUSION OF LAW

The criteria establishing entitlement to service connection for a lumbar spine disability are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The Veteran was provided notice in a letter dated in July 2009 which addressed what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The letter was sent to the Veteran prior to the adjudication of the issue on appeal, and thus, it met the VCAA's timing of notice requirement.

As stated in the Introduction, the claim was remanded in August 2015.  The AOJ substantially completed all development ordered by the Board, and adjudication may proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As instructed by the Board, the AOJ attempted to obtain any additional medical evidence from the Veteran, attempted to obtain any outstanding personnel records to include his report of a Captain's Mast in 1987, obtained additional VA medical treatment records, and provided a VA examination concerning the Veteran's claim of entitlement to service connection for a low back disability.  Specifically, in August 2015, an additional request for service personnel and service treatment records was made and in December 2015 the AOJ received a response that all personnel and service records were uploaded in June 2015.  In December 2015, additional personnel records were received from the Department of the Navy, Naval and Marine Corps Reserve Center.  Additional VA treatment records were obtained and associated with the file and a VA examination was provided in October 2015; an addendum opinion was provided in January 2016.  

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, reports of VA examination, and the statements from the Veteran, his friends, and his representative.  The Board notes that the Veteran has asserted that he incurred an injury to his back in 1987 after which he reported there was a Captain's Mast; but, no service treatment or personnel records involving that incident are associated with the record, and there is no evidence that there are additional outstanding records.  Additional attempts were made to obtain any outstanding records following the August 2015 Board remand, and no relevant records were located. 

Further, as noted above, the Veteran has been medically evaluated in conjunction with his claim of service connection for a low back disability in October 2015, and an addendum opinion was provided in January 2016.  The Board notes that the VA examiners correctly recited the Veteran's pertinent medical history and examined the Veteran's disability.  It is thus clear that the examiners had the information required to properly consider the relevant inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As is discussed below, the medical opinions are considered adequate for adjudication purposes as they were based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision, and are supported by a rationale.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  

In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement).  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be competent evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).   Mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Factual Background

The Veteran is seeking service connection for a lumbar spine disability on the basis that he developed the condition as a result of his military service.  

Service treatment records show that the Veteran's entrance examination in February 1985 revealed no abnormalities of the spine.  In his February 1985 report of medical history, the Veteran denied a history of any problems, including problems related to his bones, joints, and back.  

In April 1985, the Veteran was provided a screening examination and the review of entrance examination and history showed that all significant defects, were determined to be non-disqualifying.  The Veteran sought treatment for dermatological problems in September 1985.  In July 1986, the Veteran was struck in the head with a bell he was cleaning when it fell.  He was diagnosed with a head contusion and advised to have neurological checks and prescribed Tylenol, ice, and fluids.  At an annual examination in October 1987, no abnormalities were noted regarding the Veteran's back and he was qualified for service.  The Veteran sought treatment for acne in March 1988.  

The Veteran completed a report of medical history at separation in March 1988.  In March 1988 he stated that he was in good health and taking no medication.  He denied a history of any problems related to his spine.  He denied swollen or painful joints; arthritis, rheumatism, or bursitis; bone, joint or other deformity; and recurrent back pain.  During the March 1988 separation examination, the clinical examination revealed no abnormalities of the Veteran's spine.  

The Veteran completed a report of medical history in April 1989.  He denied a history of any problems related to his spine.  He again denied swollen or painful joints; arthritis, rheumatism, or bursitis; bone, joint or other deformity; and recurrent back pain.  He was also provided a physical examination in April 1989, and no abnormalities, including of the spine, were noted.  In March 1990, the Veteran signed a Naval and Marine Corps Reserve Readiness statement indicating that he was qualified for active duty for training and had not had any adverse changes in his health.  The Veteran completed another report of medical history in May 1991, during which the Veteran denied a history of any problems, including swollen or painful joints; recurrent back pain; arthritis, rheumatism, or bursitis; and bone, joint or other deformity.  He reported that he was in good health.  In May 1996, the Veteran was provided a medical examination for affiliation and the clinical examination was completely normal.  There were no abnormalities noted to the Veteran's spine.

In his April 2010 NOD, the Veteran asserted that he hurt his low back while he was on active duty.  Specifically, he stated that he was struck by another shipmate with a broomstick.  He stated that he was treated at USS MARS AFS-1 and that he was given disciplinary action in the form of a Captain's Mast. 

Treatment records from Alameda hospital show that the Veteran sought treatment for chronic low back pain in February 2013 and March 2013.  A response from the hospital indicates that the Veteran was first seen in 2002.  The available treatment record notes that in February 2013, the Veteran reported that he had recent central low back pain that occurred in January 2013.  VA treatment records show that he has complained of low back pain throughout his treatment.  In September 2009, a lumbar spine diagnostic test showed small spurs at the anterosuperior corners of the L3 and L4 vertebrae.  The vertebral bodies were otherwise unremarkable.  Degenerative disc disease and hypertrophic facet arthropathy were noted in January 2010.  A January 2012 MRI showed circumferential disc bulge at L5-S1 causing moderate bilateral neuroforaminal narrowing without significant canal stenosis; there was also mild multilevel facet arthropathy that did not result in neuroforaminal or canal stenosis at other levels.  In January 2014 and October 2014, the Veteran reported that he was injured in service when he was attacked on the back from behind with a thick broomstick.

A VA examination was conducted in October 2015.  The examiner conducted an in-person examination and reviewed the VBMS file, military service treatment records and VA treatment records.  The examiner noted the Veteran's diagnosis of degenerative arthritis of the lumbar spine.  The examiner also noted the medical history as described by the Veteran.  The Veteran told the examiner that he was treated for low back pain in 1987, but the examiner noted that the service treatment records show no evidence of any evaluation or treatment for low back pain or injury.  The examiner noted that the Veteran's VA treatment records show that the Veteran began having low back pain in 2009.  X-rays were performed in September 2009, which showed mild degenerative joint disease at L3-L4.  The Veteran stated that the pain has become worse since then.  He reported constant low back pain with flare-ups that occur with prolonged sitting, prolonged walking, bending over, and when he wakes up.  He reported that the pain radiates.  The Veteran reported that he gets flare-ups of low back pain approximately every two months.  Those can last for a few days to a week, and the pain is worse with walking during flare-ups. 

MRI results from October 2015 showed mild multilevel degenerative changes of the lumbar spine, most notably at L3-L4 and L5-S1. At L3-L4, it was noted that a right foraminal disc protrusion with annular high intensity zone contacts and posteriorly displaces the exiting right L3 nerve root.  The impression also noted Grade 1 anterolisthesis at L5-S1 due to likely bilateral pars defects.  X-rays were performed in June 2015, which showed subtle findings of multilevel degenerative disc disease.   The impression also noted bilateral spondylolysis at L5-S1. 

The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  By way of rationale, the examiner stated that the now-50 year old Veteran reported he had been treated for back pian in 1987, but that the review of the service treatment records did not reveal any medical notation to that effect.  The examiner also noted that there was no evidence for any evaluation or treatment for low back pain or injury during military service.  The examiner further indicated that there was no evidence in the claims file to suggest that the Veteran had any evaluation or treatment for a back condition in the years following separation from military service.  

An addendum opinion was sought in January 2016, after the receipt of additional evidence, to include private treatment records from Alameda Hospital.  The examiner maintained that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner provided that his opinion was supported by the lack of evidence of treatment for low back pain during service or for many years thereafter.   

Analysis

As an initial matter, the Board notes that the Veteran has been diagnosed with lumbar spine degenerative arthritis.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service and, if so, evidence of a nexus between the claimed in-service disease or injury and the present disability.  Id.   

Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's diagnosed low back disability is related to his military service.

In this regard, the Board finds the October 2015 and January 2016 VA examination and opinions to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the October 2015 and January 2016 VA examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, including service treatment records, private treatment records, and VA treatment records; a physical examination; and acknowledgement of the Veteran's lay statements regarding the onset of his symptoms.  Moreover, the VA opinions are shown to have been based on a review of the Veteran's claims file, and they are accompanied by a sufficient explanation and reference to pertinent evidence of record.  Furthermore, the conclusions are consistent with the evidence of record, including service treatment records showing no reported back problems during service and post-service treatment records showing an absence of any low back pain complaints beginning almost immediately after service and for many years after service.  

In this case, although the examiner did not specifically outline why he discounted the Veteran's lay testimony, it can be inferred from the extensive examination reports, which include a discussion of the Veteran's assertions, that the examiner took into account all relevant facts and information in making his determinations.  The lay statements were recorded during the October 2015 examination when the examiner recounted the facts and history related to the Veteran's condition, as noted above.  However, the examiner ultimately concluded that the Veteran's low back disability was not related to service.  

In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion.  In this case, the opinions provided by the VA examiner in October 2015 and January 2016, taken together, provide a solid discussion of the Veteran's contentions, the objective medical history of his low back pain, and thorough rationales that have sound reasoning and conclusions.  

The Board also acknowledges the Veteran's assertions that he has suffered from low back pain in service and since service.  The Veteran is competent to report symptoms such as pain. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno, supra.  Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).

While the Veteran is competent to report such symptoms, in the present case, the Board finds that the Veteran's statements regarding onset and continuity of his low back symptoms are not credible.

As noted, the Veteran's service treatment records do not show a low back injury in service.  The Board notes that the absence of documented in-service treatment cannot be the sole basis for finding an uncorroborated statement non-credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In this regard, the Board notes that the Veteran sought treatment for other symptoms and problems during active duty and was given ample opportunity to report any problems related to his spine or back in the years immediately following service.  This evidence includes reports of medical history and clinical examinations that were dated in March 1988, April 1989, and March 1990: immediately following the Veteran's service.  Additional records show that the Veteran denied any problems with his joints, bones, or spine in May 1991, and a May 1996 examination found no abnormalities with the Veteran's spine.  Instead, there is no notation of any problems related to his back until 2009, more than 20 years after his period of active service.  Thus, the current lay statements are found to lack credibility because they are inconsistent and directly contradicted by other lay and medical evidence of record, including the Veteran's own statements, showing that the Veteran did not experience his claimed symptoms until many years after his injury.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

Additionally, the Board acknowledges the Veteran's assertions that his low back disability is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a low back disability, to include degenerative joint disease, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his diagnosed low back condition, to include degenerative joint disease, is related to his military service requires medical expertise that the Veteran has not demonstrated because back pain and degenerative joint disease can have many causes.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his current low back condition, to include degenerative joint disease, is related to his period of service.

Finally, though degenerative joint disease, or arthritis, is considered a chronic disease for VA purposes, arthritis was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  There is also no persuasive credible lay evidence that degenerative joint disease of the lumbar spine manifested to a compensable degree within one year following the Veteran's discharge from service.  The diagnosis of arthritis is not within the ability of a lay person to diagnose because a competent medical expert could not diagnose the Veteran based on reported symptoms alone and required specialized testing beyond ordinary clinical evaluation.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (providing that a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge).  Therefore, service connection for arthritis is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  Also, there is no credible lay evidence of continuity of symptomatology.  While the Veteran currently contends that he has had back pain ever since an in-service injury, the evidence contemporaneous to the Veteran's service and in the years immediately following his service show that there were no abnormalities related to his spine, and he did not complain of any problem affecting his bones, joints, or spine.  As discussed above, reports of medical history and clinical examinations that were dated in March 1988, April 1989, and March 1990 show that the Veteran denied arthritis and problems with his spine, joints, and bones.  Additional records show that the Veteran denied arthritis and any problems with his joints, bones, or spine in May 1991, and a May 1996 examination found no abnormalities with the Veteran's spine.  The first notation of back pain was made in 2009.  A contemporaneous statement as to a declarant's then-existing physical condition, such as his medical examination reports and history reports, (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803 (3).  Therefore, the examination reports and history reports are accepted as the credible and accurate account of the condition of his spine during service, upon discharge, and in the years following his separation from active service.  Accordingly, the Board cannot find that there is credible evidence of continuity of symptoms of back problems ever since service.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed lumbar spine disability, to include degenerative joint disease, was present in service, or manifested within a year following discharge from active duty.  While the Veteran asserts that his current low back disability is related to service, to include the injury he asserts that he sustained therein, the VA examiner who examined the Veteran and reviewed his claims file considered and addressed this contention, and concluded that the Veteran's current lumbar spine degenerative joint disease is not a result of his service.  In sum, the weight of the competent and probative evidence does not establish that the Veteran's lumbar spine disability, to include degenerative joint disease, is related to his military service.  Accordingly, service connection is not warranted for a low back disability on any basis.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to service connection for a low back disability, to include degenerative joint disease, is denied.



____________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


